DETAILED ACTION
This office action is in response to the application filed on 09/30/2021. Claims 1-13 and 15-21 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Response to Amendment
The Amendment filed 09/30/2021 has been entered. Claims 1, 4-6, 8 and 15 have been amended.  Claims 1-13 and 15-21 are pending in this application.


Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.


The closest prior arts made of records are, Larue et al. (U.S Pub No. 2014/0161027 A1, referred to as Larue), Anderson et al. (U.S Pub No.  2010/0205667 A1, referred to as Anderson) and Patel et al.  (U.S Pub No. 2015/0295940 A1, referred to as Patel).

Larue discloses a method for receiving a first set of media access control (MAC) addresses from one or more wireless communication detection devices of a network. The method also includes receiving a second set of MAC addresses from one or more wired devices of the network. The second set of MAC addresses corresponds to devices with wired connections to the network. The method further includes, determining that a wireless device having a first MAC address of the first set of media access control addresses is a potential rogue wireless device when a numeric value of the first MAC address and a numeric value of a second MAC address of the second set of MAC addresses differ by no more than a threshold amount and when a first location associated with a device that detects the first MAC address matches a second location associated with the second MAC address.

Anderson discloses a computer display privacy and security for computer systems. In one aspect, the invention provides a computer-controlled system for regulating the interaction between a computer and a user of the computer based on the environment of the computer and the user. For example, the computer-controlled 

Patel discloses methods and systems for receiving a provisioning request from a requesting device, and identifying one or more other devices proximate to or co-located with the requesting device. The methods and systems may include determining a location and other information of the one or more other devices and using the information to determine a location of and other information related to the requesting device. It may be determined whether to grant the provisioning request based on the determined location of the requesting device.

However, regarding claims 1, 8 and 15, the prior art of Larue, Anderson and Patel when taken in the context of the claim as a whole do not disclose nor suggest, “based on determining that the computing device is valid and is not being utilized for one or more suspicious activities, repeating determining whether the computing device is being utilized for one or more suspicious activities until the computing device is no longer connected to the network.”.

Claims 2-7 and 21 depend on claim 1, claims 9-13 depend on claim 8 and claims 16-20 depend on claim 15, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435